Citation Nr: 0321885	
Decision Date: 08/29/03    Archive Date: 09/04/03	

DOCKET NO.  02-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for postoperative 
duodenal ulcer, with gastrectomy, gastro-duodenostomy, 
vagotomy and gastroesophageal reflux disease, currently 
evaluated at 40 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the benefit sought on 
appeal.  The veteran, who had active service from 
November 1950 to October 1954, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review. 


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

Unfortunately, the record before the Board contains 
absolutely no reference to the VCAA or any indication that 
the veteran was notified of the provisions of the VCAA.  In 
this regard, the Statement of the Case provided to the 
veteran in connection with his appeal contains no reference 
to the VCAA, and in fact, contains the version of 38 C.F.R. 
§ 3.159 that was in effect prior to the enactment of the 
VCAA.  That version of 38 C.F.R. § 3.159 requires the veteran 
to submit a well-grounded claim prior to the VA providing 
assistance to a claimant.  However, since the enactment of 
the VCAA a claimant need not submit a well-grounded claim in 
order to obtain assistance from the VA in developing the 
facts pertinent to a claim.

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated a portion of a VA regulation 
the Board utilized to notify a claimant of the VCAA pursuant 
to 38 U.S.C.A. § 5103.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  In that case, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii) (2002), which required the Board 
to provide the notice required by 38 U.S.C.A. § 5103(a) and 
provide a claimant not less than 30 days to respond to the 
notice, was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which provided a claimant one year to submit 
evidence.  Therefore, at this point in time, the Board cannot 
provide notice to the appellant of the provisions of the 
VCAA.  

The Board also notes that the veteran reports he has been 
receiving regular treatment for his gastrointestinal 
disability from the VA, and the RO obtained medical records 
dated through February 2002.  Since this case is being 
returned to the RO for additional development, the veteran 
should be contacted to determine whether he has received any 
additional treatment for his gastrointestinal disability 
since February 2002.  If so, those records should be obtained 
and associated with the claims file. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA have been satisfied.

2.  The RO should contact the veteran and 
inquire whether he has received any 
treatment for his service-connected 
gastrointestinal disability since 
February 2002.  If the veteran reports 
such treatment, the RO should obtain and 
associate those records with the claims 
file.

When the development requested above has been completed, the 
case should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable, or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



                       
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



